UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of December, 2007 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) Press Release FOR IMMEDIATE RELEASE TELEVISA PREVAILS OVER UNIVISION ON SUMMARY JUDGMENT MOTION Mexico City, December 21, 2007 – Grupo Televisa, S.A.B. (“Televisa”; NYSE:TV; BMV:TLEVISA CPO), today reported that The Honorable Philip S. Gutierrez, U.S. District Judge in Los Angeles, has denied Univision’s Motion for Partial Summary Judgment. Univision sought a judgment from the Court that its claimed breaches of the long-term Program License Agreement between the two companies were not material and therefore not subject to termination by Televisa. In denying Univision’s motion, the Court stated that the record is “replete” with evidence of “the bad faith motivations in Univision’s conduct towards Televisa….” Attached is the Court’s opinion. Grupo Televisa, S.A.B., is the largest media company in the Spanish-speaking world and a major participant in the international entertainment business. It has interests in television production and broadcasting, production of pay television networks, international distribution of television programming, direct-to-home satellite services, publishing and publishing distribution, cable television, radio production and broadcasting, professional sports and live entertainment, feature film production and distribution, gaming, and the operation of a horizontal internet portal. Grupo Televisa also owns an unconsolidated equity stake in La Sexta, a free-to-air television venture in Spain. ### Investor Relations Contacts: Media Relations Contacts: Michel Boyance María José Cevallos Tel: (5255) 5261-2445 Fax: (5255)5261-2494 ir@televisa.com.mx http://www.televisa.com http://www.televisair.com Manuel Compeán Tel: (5255) 5728 3815 Fax: (5255) 5728 3632 mcompean@televisa.com.mx http://www.televisa.com SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRUPO TELEVISA, S.A.B. (Registrant) Dated: December26, 2007 By: /s/ Jorge Lutteroth Echegoyen Name: Jorge Lutteroth Echegoyen Title: Controller, Vice President Case 2:05-cv-03444-PSG-MAN Document 242 Filed 12/17/2007 UNITED STATES DISTRICT COURT CENTRAL DISTRICT OF CALIFORNIA LINK#170/ENTER CIVIL MINUTES - GENERAL Case No. CV 05-3444 PSG (MANx) Date December 17, 2007 Title Televisa S.A. de C.V. v. Univision Communications, Inc. Present: The Honorable Philip S. Gutierrez, United States District Judge Wendy K. Hernandez Not Present n/a Deputy Clerk Court Reporter Tape No. Attorneys Present for Plaintiff(s): Attorneys Present for Defendant(s): Not Present Not Present Proceedings: (In Chambers) Order DENYING Defendant’s Partial Motion for Summary Judgment Presently pending before the Court is Defendant and Counterclaimant Univision Communications, Inc.’s (“Univision”) Motion for Partial Summary Judgment. The matter came for hearing on December 10, 2007. After considering the moving and opposing papers, as well as oral argument at the hearing, the Court DENIES Univision’s Motion. I. BACKGROUND This action concerns Plaintiffs Televisa, S.A. de C.V. and Grupo Televisa, S.A. (collectively “Televisa”) and Defendant Univision’s respective rights and obligations pursuant to a twenty-five year licensing agreement entered into in 1992. A. The Parties Defendant Univision is Spanish-language media company in the United States, with operations including the Univision, Galavision, and TeleFutura television networks; a radio station; a music division including several record labels; an online division; and a home video and consumer products division. (Escalante Dec., Ex. 2 at 38.) Televisa, S.A. de C.V. and Grupo Televisa, S.A. (collectively “Televisa” or “Plaintiff”) is a Mexican media conglomerate which licenses its programming to broadcasters worldwide, and which has substantial film, music, home video, gaming and publishing businesses. (SAC, ¶ B. 1992 Purchase of Univision In 1992, Televisa, the Venevision television company and Jerry Perenchio purchased Univision from the Hallmark Card, Inc. (Escalante Dec., Ex. 4 at 25.) As part of the deal, Televisa invested $33.3 million in return for an equity share of approximately 25% of the Univision Network and an indirect 12% interest of Univision’s Television Group. (Defendant’s UF, ¶ 5.) In December 1992, Televisa and Univision also entered into a Program Licensing Agreement (“PLA”), the principal contract at issue in this case. (Defendant’s UF, ¶ 3; Escalante Dec., Ex. 6, hereinafter referred to as “1992 PLA.”) 1. Program Licensing Agreement Under the 1992 PLA, Televisa agreed to provide its programming to Univision on an exclusive basis for twenty-five years, or until December 2017. (1992 PLA,
